Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 08, 2022 has been entered. Claims 1,3-7, 9, 11-13, 15-17, 21, 24-25 and 28-34 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed December 08, 2021.
Response to Arguments
Applicant’s amendments and arguments of claim 29 have been full considered and are persuasive. Applicants specification describes a tapered distal end 222 of the shaft 212 and thus the shaft comprises a proximal end with a larger diameter and a distal end with a smaller diameter. Therefore, the 112a rejection of claim 29 has been withdrawn.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Keesee on 04/06/2000.
The application has been amended as follows: 
Claim 31 is amended to recite: The flow selector of claim 30, wherein the proximal end of the shaft comprises a control knob.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of independent claims 1, 11, and 30 could either not be found or was not suggested in the prior art of record. As stated in the final office action mailed 12/08/2021, it would not have been obvious to modify Gordon to include indicia on the shaft as recited in claim 30 since the shaft 36 is internal to knob 40 and thus indicia would not be visible to perform its function. Further, it would not have been obvious to modify Cannon to be a needle valve as claimed in claim 1 since a needle valve wouldn’t function within the device without considerable redesign of Cannon’s device. Lastly, it would not have been obvious to modify Marino to include a cross tube as claimed in claims 11, since Gordon and Kocanowski lack teaching that would enable one of ordinary skill to modify Marino without additional inventive skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783